DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the Amendment filed 09/09/2022. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1 and 2 (amended to exclude oxidants other than potassium persulfate from the composition).
Claims 1-20 are rejected as being unpatentable under 35 U.S.C. 103 over newly cited reference to Matsuda et al. (US 20050108949 A1) and Wang et al. (US 20130186850 A1), as set forth below. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Matsuda et al. (US 20050108949 A1) teaches a polishing composition comprising a persulfate as the sole oxidizing component [para. 0092]: “The polishing composition according to the third embodiment comprises; an ingredient (a) comprising a silicon oxide; an ingredient (b) comprising at least one selected from the group consisting of carboxylic acid and alpha-amino acid; an ingredient (c) comprising a corrosion inhibitor; an ingredient (d) comprising a surfactant; an ingredient (e) comprising a persulfate; and an ingredient (f) comprising water.” [para. 0092]. 
Newly cited Wang et al. (US 20130186850 A1) discloses include applying polishing compositions to substrates comprising Cobalt as a barrier layer [Abstract], the compositions comprising benzotriazole (as a Cobalt corrosion inhibitor), glycine, persulfate oxidizer, and having a pH of 8-9 [para. 0018-22]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 20050108949 A1).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Matsuda discloses a chemical mechanical polishing composition [para. 0092] comprising:
(A) >= 0.10 wt.-% to <= 4.00 wt.-% of inorganic particles 
[para. 0095, “content of the silicon oxide in the polishing composition is…more preferably in the range of 0.1 to 3 mass%”, which substantially overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(B) >= 0.10 wt.-% to <= 0.90 wt.-% of at least one organic compound comprising an amino group and/or at least one acid group (Y)
[para. 0096, “alpha-amino acid, include, for example, glycine, alanine”; para. 0097, “0.01 to 2 mass%”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], 
(C) >= 0.20 wt.-% to <= 0.90 wt.-% of potassium persulfate,
[para. 0107, “persulfate may be…potassium persulfate”; para. 0108, “persulfate content….is  preferably 0.5 to 10 mass %”, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(D) >= 95.00 wt.-% to <= 99.58 wt.-% of an aqueous medium
[para. 0109, “Ingredient (f), namely water, acts as a medium for dissolving or dispersing the ingredients other than water that are in the polishing composition”, in conjunction with the content amounts of the other ingredients renders the range of amount of water to overlap with the claimed range and sufficient to support a case of prima facie obviousness of the claimed range],
(E) >=0.01 wt.-% to <0.50 wt.-% of at least one corrosion inhibitor
[para. 0098, “corrosion inhibitor”; para. 0103, “preferably 0.1 mass% or less, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], and
(K) >=0.01 wt.-% to <= 1.50 wt.-% of at least one additive,
[para. 0105, “surfactant”; para. 0106, “preferably 0.025 to 0.2 mass %”, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range]; 
wherein the chemical mechanical polishing composition has a pH of  >= 8.5 to < 11.0
[para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range];
wherein the chemical mechanical polishing composition is for polishing a substrate comprising cobalt and/or a cobalt alloy and TiN and/or TaN [para.0094, “barrier film 14”; para. 0024, “The barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride.”],
wherein the composition contains no oxidant other than (c) [para. 0092, para. 0107]. 
In addition to the broad ranges disclosed above, Matsuda further discloses Examples 209 and 211-215 in Table 3 which utilize potassium persulfate as the only oxidant (1% KPS).  See relevant portion of Table 3 below, where Ala denotes alanine [para. 0263], Gly denotes glycine [para. 0264], and KPS denotes potassium persulfate [para. 0284]. 

    PNG
    media_image1.png
    436
    603
    media_image1.png
    Greyscale

However, in the Examples, Matsuda fails to anticipate the claimed range for potassium persulfate because the Examples utilize 1% KPS [Table 3, Examples 209 and 211-215]. 
As such, Matsuda fails to disclose a singular embodiment comprising each claimed component within the claimed ranges, and therefore fails to anticipate claim 1. However, as set forth above, Matsuda discloses each claimed component may be present in concentrations that render obvious each claimed range by either encompassing or substantially overlapping the claimed ranges (see ranges above, and in particular broadly disclosed persulfate content of “preferably 0.5 to 10 mass %” at para. 0108, and MPEP 2144.05). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a polishing composition that comprises each of the disclosed components within the disclosed concentration ranges, of Matsuda, in order to form a polishing composition that is particularly useful for metal CMP applications, as taught by Matsuda [Abstract, para. 0092]. 
Matsuda discloses the composition is for polishing a substrate comprising a barrier layer 14 [para. 0092], where the barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride [para. 0024], but fails to explicitly disclose polishing a substrate comprising:
cobalt and/or a cobalt alloy.
However, as claim 1 is directed a composition/product, this limitation is interpreted as intended use of the composition and therefore of no patentable weight. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See MPEP § 2114. 
2. Matsuda discloses a chemical mechanical polishing composition [para. 0092] comprising:
(A) >= 0.10 wt.-% to <=4.00 wt.-% of inorganic particles 
[para. 0095, “content of the silicon oxide in the polishing composition is…more preferably in the range of 0.1 to 3 mass%”, which substantially overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(B) >= 0.10 wt.-% to <= 0.90 wt.-% of at least one organic compound comprising an amino group and/or at least one acid group (Y)
[para. 0096, “alpha-amino acid, include, for example, glycine, alanine”; para. 0097, “0.01 to 2 mass%”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], 
(C) >= 0.20 wt.-% to <= 0.90 wt.-% of potassium persulfate,
[para. 0107, “persulfate may be…potassium persulfate”; para. 0108, “persulfate content….is  preferably 0.5 to 10 mass %”, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(D) >= 95.00 wt.-% to <= 99.58 wt.-% of an aqueous medium
[para. 0109, “Ingredient (f), namely water, acts as a medium for dissolving or dispersing the ingredients other than water that are in the polishing composition”, in conjunction with the content amounts of the other ingredients renders the range of amount of water to overlap with the claimed range and sufficient to support a case of prima facie obviousness of the claimed range],
(E) >=0.01 wt.-% to <=0.50 wt.-% of at least one corrosion inhibitor
[para. 0098, “corrosion inhibitor”; para. 0103, “preferably 0.1 mass% or less, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], and
(K) >=0.01 wt.-% to <= 1.50 wt.-% of at least one additive,
[para. 0105, “surfactant”; para. 0106, “preferably 0.025 to 0.2 mass %”, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range]; 
wherein the chemical mechanical polishing composition has a pH of  >= 8.5 to <=10.0
[para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range];
wherein the chemical mechanical polishing composition is for polishing a substrate comprising cobalt and/or a cobalt alloy and TiN and/or TaN [para.0094, “barrier film 14”; para. 0024, “The barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride.”],
wherein the composition contains no oxidant other than (c) [para. 0092, para. 0107]. 
In addition to the broad ranges disclosed above, Matsuda further discloses Examples 209 and 211-215 in Table 3 which utilize potassium persulfate as the only oxidant (1% KPS).  See relevant portion of Table 3 below, where Ala denotes alanine [para. 0263], Gly denotes glycine [para. 0264], and KPS denotes potassium persulfate [para. 0284]. 

    PNG
    media_image1.png
    436
    603
    media_image1.png
    Greyscale

However, in the Examples, Matsuda fails to anticipate the claimed range for potassium persulfate because the Examples utilize 1% KPS [Table 3, Examples 209 and 211-215]. 
As such, Matsuda fails to disclose a singular embodiment comprising each claimed component within the claimed ranges, and therefore fails to anticipate claim 1. However, as set forth above, Matsuda discloses each claimed component may be present in concentrations that render obvious each claimed range by either encompassing or substantially overlapping the claimed ranges (see ranges above, and in particular broadly disclosed persulfate content of “preferably 0.5 to 10 mass %” at para. 0108, and MPEP 2144.05). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a polishing composition that comprises each of the disclosed components within the disclosed concentration ranges, of Matsuda, in order to form a polishing composition that is particularly useful for metal CMP applications, as taught by Matsuda [Abstract, para. 0092]. 
Matsuda discloses the composition is for polishing a substrate comprising a barrier layer 14 [para. 0092], where the barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride [para. 0024], but fails to explicitly disclose polishing a substrate comprising:
cobalt and/or a cobalt alloy.
However, as claim 1 is directed a composition/product, this limitation is interpreted as intended use of the composition and therefore of no patentable weight. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See MPEP § 2114. 
3. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, which comprises >= 0.30 wt.-% to <= 0.70 wt.-% of potassium persulfate (C) [para. 0107, “persulfate may be…potassium persulfate”; para. 0108, “persulfate content….is  preferably 0.5 to 10 mass %”, which overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range].
4. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the inorganic particles (A) are colloidal inorganic particles [para. 0093, “colloidal silica”; para. 0095, “silicon oxide”].
5. Modified Matsuda discloses the chemical mechanical polishing composition of claim 4, wherein the colloidal inorganic particles are colloidal silica particles [para. 0093, “colloidal silica”].
6. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is a non-polymeric compound with a molecular weight below 600 g/mol [para. 0096, “alpha-amino acid, include, for example, glycine, alanine”].
7. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one acid group (Y) of the at least one organic compound (B) is selected from the group consisting of carboxylic acid [para. 009, “Ingredient (b), namely the at least one selected from the group consisting of carboxylic acid and alpha-amino acid”], sulfonic acid and phosphonic acid.
8. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is selected from the group consisting of amino acids [para. 0096, “alpha-amino acid, include, for example, glycine, alanine”], substituted ethylenediamine and polycarboxylic acids.
9. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is selected from the group consisting of glycine [para. 0096], glutamic acid, aspartic acid, ethylenediaminetetraacetic acid, diethylene triamine pentaacetic acid, cysteic acid, aminotris(methylenephosphonic acid), diethylenetriamine penta(methylene phosphonic acid), ethylenediamine tetra(methylene phosphonic acid), malonic acid, citric acid [para. 0096] and tartaric acid [para. 0096]. 
10. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the aqueous medium is de-ionized water [para. 0109].
11. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one corrosion inhibitor (E) is selected from the group consisting of imidazole, benzimidazole, benzotriazole [para. 0103], 4-(dimethylamino) benzoic acid, terephthalic acid, isophthalic acid, 6,6',6" - (1,3,5-triazine-2,4,6-triyltriimino)trihexanoic acid, phenyltetrazole, N- lauroylsarcosine, 4-dodecylbenzene sulfonic acid, phosphoric acid C6-C10 alkyl ester, polyaspartate and mixtures and salts thereof.
12. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one additive (K) is selected from the group consisting of surfactants (F) [para. 0105], biocides (H), pH adjusting agents [para. 0111], buffer substances [para. 0111], stabilizers and friction reducing agents.
16. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the chemical mechanical polishing composition has a pH of >= 8.5 to <= 10.0 [para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range; Examples 209 and 211-215, pH 9.5].
18. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the chemical mechanical polishing composition has a pH of = 8.5 to < 9.0 [para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range]. 
	20. Modified Matsuda discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is glycine [para. 0096]. 

Claims 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 20050108949 A1), as applied to claims 1-12, 16, 18, and 20 above, and further in view of Wang (US 20130186850 A1).
13. Modified Matsuda discloses a process for chemical mechanical polishing of a substrate comprising (i) cobalt and/or (ii) a cobalt alloy and (iii) TiN and/or TaN [para. 0024, “tantalum nitride”], the process comprising contacting the substrate with the chemical mechanical polishing composition of claim 1 [see rejection of claim 1 above].
Matsuda discloses the composition is for polishing a substrate comprising a barrier layer 14 [para. 0092], where the barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride [para. 0024], but fails to explicitly disclose polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy.
However, Wang discloses polishing compositions and methods for polishing copper and cobalt barrier films [Abstract], comprising:
[0017] The abrasive particles can be an oxide, such as fumed or colloidal aluminum oxide (Al.sub.2O.sub.3) or silica oxide (SiO.sub.2). The size of the abrasive particles can be in a range of 20 nm-100 nm. For example, the abrasive particles can be those from C7092 from Cabot.

[0018] The organic complexing compound is a substance capable of forming a complex compound with metal ions, e.g., Cu or Co ions. Thus, molecules or ions of a nonmetal (the complexing compound) form coordinate bonds with the Cu or Co ions. The organic complexing compound can be glycine. However, other organic acids, such as citric acid, acetic acid or carboxylic acids can be used.
[0019] The Co corrosion inhibitor can be an organic compound with an amine functional group, such as triazole, benzotriazole (BTA) or melamine. In particular, the Co corrosion inhibitor can be 1,2,4-Triazole with a concentration of 0.01-1.0 wt %, e.g., 0.01-0.1 wt %.
[0020] The slurry can also include an oxidizer. For example, the oxidizer can be ammonium persulfate (APS) and/or hydrogen peroxide. The oxidizer can be present in a concentration of 0.5-1.0 vol % of the slurry, e.g., 0.8-0.85 vol % of the slurry.
[0021] The slurry can also include a Cu corrosion inhibitor, e.g., a corrosion inhibitor of different composition than the Co corrosion inhibitor, e.g., not 1,2,4-Triazole.
[0022] The pH of the slurry may be in the range of 7-12, e.g., 8-9. If necessary, the slurry can also include a pH adjustor to set the pH of the slurry. The pH adjustor can be KOH.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of polishing substrates to remove copper and using TaN as a barrier layer, of modified Matsuda, to include applying the composition to substrates to remove copper using Cobalt as a barrier layer, of Wang, because compositions comprising benzotriazole (an Cobalt corrosion inhibitor), glycine, persulfate oxidizer, and having a pH of 8-9 are effective to remove copper over cobalt barrier layers, as taught by Wang [para. 0018-22]. 
14. Modified Matsuda discloses a process for the manufacture of a semiconductor device [Abstract, para. 0024], the process comprising chemical mechanical polishing of a substrate comprising
(i) cobalt, and/or
(ii) a cobalt alloy, and
(ii) TiN and/or TaN [para. 0024, 0092]
in the presence of the chemical mechanical polishing composition of claim 1 [see rejection of claim 1 above].
Matsuda discloses the composition is for polishing a substrate comprising a barrier layer 14 [para. 0092], where the barrier film 14 is formed for example of tantalum or a tantalum-containing compound, such as tantalum nitride [para. 0024], but fails to explicitly disclose polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy.
However, Wang discloses polishing compositions and methods for polishing cobalt films [Abstract], comprising:
[0017] The abrasive particles can be an oxide, such as fumed or colloidal aluminum oxide (Al.sub.2O.sub.3) or silica oxide (SiO.sub.2). The size of the abrasive particles can be in a range of 20 nm-100 nm. For example, the abrasive particles can be those from C7092 from Cabot.
[0018] The organic complexing compound is a substance capable of forming a complex compound with metal ions, e.g., Cu or Co ions. Thus, molecules or ions of a nonmetal (the complexing compound) form coordinate bonds with the Cu or Co ions. The organic complexing compound can be glycine. However, other organic acids, such as citric acid, acetic acid or carboxylic acids can be used.
[0019] The Co corrosion inhibitor can be an organic compound with an amine functional group, such as triazole, benzotriazole (BTA) or melamine. In particular, the Co corrosion inhibitor can be 1,2,4-Triazole with a concentration of 0.01-1.0 wt %, e.g., 0.01-0.1 wt %.
[0020] The slurry can also include an oxidizer. For example, the oxidizer can be ammonium persulfate (APS) and/or hydrogen peroxide. The oxidizer can be present in a concentration of 0.5-1.0 vol % of the slurry, e.g., 0.8-0.85 vol % of the slurry.
[0021] The slurry can also include a Cu corrosion inhibitor, e.g., a corrosion inhibitor of different composition than the Co corrosion inhibitor, e.g., not 1,2,4-Triazole.
[0022] The pH of the slurry may be in the range of 7-12, e.g., 8-9. If necessary, the slurry can also include a pH adjustor to set the pH of the slurry. The pH adjustor can be KOH.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of polishing substrates to remove copper and using TaN as a barrier layer, of modified Matsuda, to include applying the composition to substrates to remove copper using Cobalt as a barrier layer, of Wang, because compositions comprising benzotriazole (an Cobalt corrosion inhibitor), glycine, persulfate oxidizer, and having a pH of 8-9 are effective to remove copper over cobalt barrier layers, as taught by Wang [para. 0018-22]. 
15. Modified Matsuda discloses the process of claim 14, but fails to explicitly disclose:
wherein a TiN:TaN ratio of material removal rate (MRR) is in a range of > 0.5 to < 2.0.
Matsuda fails to explicitly disclose a removal rate for either TiN or TaN.
However, the composition of modified Matsuda is substantially similar to that of the instant invention, as set forth in the obviousness finding of claim 1 above, and therefore substantially similar properties are expected. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
17. Modified Matsuda discloses the process according to claim 14, wherein the chemical mechanical polishing composition has a pH of > 8.5 to < 10.0 [para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range; Examples 209 and 211-215, pH 9.5].
19. Modified Matsuda discloses the process according to claim 14, wherein the chemical mechanical polishing composition has a pH of > 8.5 to < 9.0 [para. 0111, “The pH of the polishing composition is…preferably from 8.5 to 11”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional polishing compositions comprising glycine and/or potassium persulfate [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713